DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 1 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Janssen U.S. 2016/0066984 (herein referred to as “Janssen”) and in view of Adi U.S. 2019/0357971 (earliest filing date, 05/22/2018; herein referred to as “Adi”) and Hoey U.S. 6,409,722 (herein referred to as “Hoey”).
6.	Regarding Claim 1, Janssen teaches a system for tumor ablation, the system comprising:
a. a probe (Fig. 12, ref num 2000) 
a.1 first conductor (fig. 12, ref num 2004);
a.2. a second conductor disposed distal to the first conductor (Fig. 12, ref num 2002);
a.3 an insulator bushing disposed between the first conductor and the second conductor (Fig. 12, ref num 2006, para 0187 “dielectric insulator 2006 positioned along the probe axis between the conductive electrodes”); and
a.4. a distal thermocouple (Fig. 12, ref num 2012; para 0189 “a sensor 2012. The sensor may be a temperature sensor 2012”) to measure a temperature at a location on the second conductor (it is located on conductor 2002, which is the second conductor; para 0189 “temperature sensor provides for active temperature monitoring within the ablation zone”); and
a.5 a generator (Fig. 4 ref num 400, para 0109) to produce a current to be conducted between the first conductor and the second conductor to create an ablation region with a first potential ablation perimeter (para 0184 “Fig. 12 is a schematic view of an alternative embodiment of a single axis electrosurgical probe 2000 having a longitudinal probe axis 2001, which is similar to the probe of Fig. 3” it is accepted that conductive electrodes 2004/2002 and 302/301 in Fig. 3A are of the same embodiment; it is also discussed how the generators provide energy to give the ablation areas, para 0109; para 0157 “five ablation regions”, Fig. 10) ; and
b. a processor (para 0228 “the processor associated with the control console establishes communication”) to:
	b.1 monitor the temperature at the first thermocouple (para 0209 “during, the procedure (Fig. 10), various parameters such as peak temperature 1473, power 1472, impedance, etc. …are read scaled, stored, and displayed”; Fig. 12, ref num 2012)
	b.2 monitor an impedance of the tissue between the first conductor and the second conductor (para 0209 “during, the procedure (Fig. 10), various parameters such as peak temperature 1473, power 1472, impedance, etc. …are read scaled, stored, and displayed”; para 0232 “upon completion of a procedure, the probe temperature and impedance is read”)
	b.3 control an output of the generator to decrease the current when the impedance increases to stop the current when a thermal dose reaches a target threshold (para 0243 “a specific treatment protocol may be actively controlled according to the feedback such as the probe temperature, adjacent tissue temperature, tissue impedance”).
However, Janssen fails to teach specifically that the processor (b.3) controls the output of the generator to decrease the current when the impedance increases to stop the current when a terminal dose reaches a target threshold and (b.4) controls the output of the generator based on a type of a procedure being performed.
It is well known to someone of ordinary skill in the art that according to Ohm’s Law, as impedance increases, current will decrease (see https://www.nde-ed.org/Physics/Electricity/ohmslaw.xhtml heading under “Impedance and Ohm’s Law”).  Therefore, any prior art that reads on the output of the generator is controlled to either decrease the current or the impedance increases would read on this specific limitation of the claim.
	Adi teaches a system that contains a first and second conductor (Fig. 1, ref nums 230 and 240, “first electrode” and “second electrode” respectively), a generator (Fig. 1, ref num 130), a thermocouple (Fig. 1, ref num 140 “temperature sensor”), and a processor (Fig. 1 ref num 120), in which the processor:
(b.3) controls the output of the generator to decrease the current when the impedance increases (Para 0062 “processor 120 may measure a tissue’s impedance between the first and second electrode and modify (e.g. increase of decrease) an output voltage of RF generator, to comply with a required RF current pulse amplitude”; Para 0121 “processor 120 may be configured to calculate at least one physical property (e.g. electric impedance) of the treated tissue according to the measured current”; para 0089 “processor 120 may control RF generator 130 to adjust at least one parameter of the RF generator 130 configuration (e.g. output voltage) to comply with the parameters of the RF current pulse” parameters could be voltage, current, power, energy, resistance, impedance, see para 0014);
(b.3) and to stop the current when a thermal dose reaches a target threshold (para 0087-0088 “if the value of the at least one electric parameter (e.g. tissue impedance) is beyond a predefined range (e.g. below a predefined threshold) processor 120 may control RF generator 130 to not product the at least one treatment RF current pulse…if the value of the at least one parameter is beyond a predefined range…temperature is beyond a predefined threshold…processor 120 may control RF generator to halt the production of the at least one treatment RF current pulse”). 
Janssen already mentions that the treatment protocol of its system is controlled through active feedback of the tissue, probe, and treatment (Janssen, para 0243).  Adi discusses how the embodiments of the system taught include a processor that actively controls the status of the generator based on measured parameters (Adi, para 0013) and that the treatment applied to the target tissue is a radiofrequency treatment (Adi, abstract).  Adi also mentions that the application of RF treatment requires monitoring of parameters at the point of contact with the device to tissue in order to ensure the most effective treatment and to minimize the damage in unwanted areas (Adi, para 0005).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Janssen and included the function in the processor that the current decreases with an increase in impedance, and that the current/treatment be stopped when the temperature measured reaches a predefined threshold in order to optimize the treatment and ensure minimal damage to the surrounding untargeted tissue.
	Adi also discusses that the processor (Adi, ref num 120) may control the status of the RF generator (Adi, para 0061).  However, Janssen-Adi fail to teach that the processor controls the output of the generator based on a type of a procedure being performed.
	Hoey teaches a system for ablation of analogous art (Fig. 1), in which the system comprises a probe (Fig. 1, ref num 26), a generator (Fig. 1, ref num 18), and a processor (Fig. 3, ref num 20 “microprocessor”).  The processor is configured to monitor temperature and impedance (Col. 11, lines 51-54, “thermocouples 80 communicate with temperature measurement circuit 76 over a line 82.  Circuit 76 in turn communicates with microprocessor 20 over a line 84”; Col. 12, lines 25-26, “the generator 18 will include an impedance measurement circuit 90 that communicates with microprocessor 20”).  The processor is also configured to control the output of the generator to decrease the current when the impedance increases (Col. 15, lines 28-30, “as the impedance rises, the VETAD 10 will reduce the amount of applied radio frequency power”; the VETAD 10 houses the generator and the microprocessor) and to stop the current when a thermal dose reaches a target threshold (Col. 17, lines 4-6, “the microprocessor 20 will terminate the application of radio frequency power if either the primary or any secondary temperature maximum is exceeded”), as well as control the output of the generator based on a type of procedure being performed (Col. 9, lines 6-7, “the operation of generator 8 is controlled by microprocessor 20”; Col. 16, lines 52-56 “parameters will be controlled based upon either operator inputted parameters such as tissue type and desired lesion size or upon the recognition by the microprocessor 20 of the particular type of surgical instrument”; also see Col. 16, lines 38-63).  Since Adi already suggests that the processor of its system is capable of controlling the status of the generator based on data (Adi, para 0061), then the processor in the system taught by Hoey produces the same predictable result of controlling the output of the generator based on specific data, such as the type of procedure being performed, which could pertain to the type of instrument or mode (see Hoey, Col. 16, lines 38-63).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Janssen-Adi to combine the functions of the processor as taught by Hoey in order to produce the same predictable result of controlling the output of the generator for the procedure and treatment desired. 

7.	Regarding Claim 21, Janssen teaches a display to provide a graphical user interface (Fig. 1 and 4, ref num 450) illustrating a mode selection that allows a user to switch between different modes of operation (para 0190 “from touch screen 450…practitioner selects desired procedure from list”), and that the procedures could be implemented in an automatic or manual fashion (para 0220 “hardware associated with an ablation system…may be in communication with and provide feedback to the system processor…the steps of system management method could be implemented manually”).
However, Janssen fails to teach that the mode selection is between an automatic mode and a manual mode, wherein: in the automatic mode, the generator is configured to automatically adjust the output of the generator based on one or more of the temperature at the first thermocouple or the impedance of the tissue, and in the manual mode, the user determines the output of the generator.
	Hoey teaches that the system is operated in either an automatic mode and a manual mode (Col. 16, lines 38-39, “operable in either an automatic or auto mode and a manual mode”), wherein:
	in the automatic mode, the generator is configured to automatically adjust the output of the generator based on one or more of the temperature at the first thermocouple or the impedance of the tissue (Col. 16 lines 46-49 “in an automatic mode of operation and will operate according to default parameters and control functions for the temperature thresholds, fluid flow rate, and radio frequency power levels”; Col. 18, lines 62-66, “in the automatic mode of operation the Temperature Control Loop 132 will control the application of RF current to the tissue based upon the temperature measured by the primary temperature measuring device”), and
	in the manual mode, the user determines the output of the generator (Col. 16, lines 51-56, “in a manual mode…these parameters will be controlled based upon either operator inputted parameters”; Col. 17, lines 6-8, “in the manual mode of operation the operator will be able to control the radio frequency power level”).  
	Since Janssen already teaches an automatic and manual mode of operation (Janssen, para 0220), then applying the same modes of operation as taught by Hoey to control the generator output would require a simple substitution of the known method of modes.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Janssen to include the option of automatic or manual operation for the adjustment of the output of the generator as taught by Hoey in order to produce the result of applying said output to the desired treatment area.

8.	Claims 2-3, 7-8, 10-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Janssen, Adi, and Hoey, and further in view of Panescu U.S. 2018/078170 (earliest filing date, 03/15/2016; herein referred to as “Panescu”).
9.	Regarding Claim 2, Janssen as modified teaches a thermocouple (Janssen, Fig. 12, ref num 2012) and also mentions that a multiple electrode probe may be implemented with varying sensors (Janssen, para 0195).  However, Janssen fails to teach a second thermocouple, a third thermocouple, and a fourth thermocouple on the second conductor, respectively defining a second point along a second potential ablation perimeter, a third point along a third potential ablation perimeter, and a fourth point along a fourth potential ablation perimeter, wherein each of the potential ablation perimeters is different.
	Panescu teaches a second, third, and fourth thermocouple (para 0394 “one or more temperature sensors 2393, 2394 can be provide along one or more portions of the systems (e.g., along or near the distal electrode 2310…)” Fig. 17A, 17B; para 0400 starts explaining “multiple temperature sensors”; para 0450 “temperature sensors associated with electrodes are less likely to be flooded by the irrigation fluid”; Fig. 18A, para 0410 “when four temperature-measurement devices are used, they may be spaced 90 degrees apart”); in which a second, third, and fourth point (as there are four temperature sensors spaced about the probe, there are a second, third, and fourth defined point, para 0410) are defined along a second, third, and fourth potential ablation perimeter, respectively, which all perimeters are different from one another (as there are four defined points, there are also four potential ablation perimeters, which are all different from one another, located at each of the second, third, and fourth temperature sensors, para 0410).  The amount of temperature sensors selected is to balance the accuracy and coverage of the probe, as well as maximize the size constraints in order to optimize the treatment to the targeted areas (para 0410).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Janssen to include up to four temperature sensors that have four points of potential ablation perimeters in order to optimize the treatment area of the target tissue.
	
10.	Regarding Claim 3, Janssen does teach a touch screen display of the system that the practitioner uses to operate its procedure (para 0190, Figs. 1 and 4, ref num 450).  This touch screen/practitioner interface may be used to store training, multimedia files, and interactive media (para 0235).
Janssen fails to explicitly teach a display to provide a graphical user interface illustrating the first potential ablation perimeter, the second potential ablation perimeter, the third potential ablation perimeter, and the fourth potential ablation perimeter.
	Panescu teaches a display to provide a graphical user interface illustrating the first potential ablation perimeter, the second potential ablation perimeter, the third potential ablation perimeter, and the fourth potential ablation perimeter (para 0148, para 0306, fig. 1, ref num 44; the graphical display shows information and data important to the probe during treatment on the screen,  it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987)).  By providing a display that displays the output from the generator form the probe, the user may monitor the output in order for any adjustment to be made to the critical parameters (para 0206).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Janssen to include a user interface to display the ablation perimeters in order to make real time adjustments to the treatment.	

11.	Regarding Claim 7, Janssen fails to teach a second thermocouple on the first conductor.
	Panescu teaches a second thermocouple on the first conductor (Figs. 17A/B; first conductor, ref num 2330; second conductor ref num 2310; first set of thermocouples on second conductor, ref nums 2394, and second set of thermocouples on first conductor, ref nums 2332; para 0394 “one or more temperature sensors 2393, 2394 can be provide along one or more portions of the systems (e.g., along or near the distal electrode 2310, along or near the proximal heat shunt member, along or near the proximal electrode 2330, etc.)”). The amount of temperature sensors selected is to balance the accuracy and coverage of the probe, as well as maximize the size constraints in order to optimize the treatment to the targeted areas (para 0410).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Janssen to include up to four temperature sensors that have four points of potential ablation perimeters in order to optimize the treatment area of the target tissue.

12.	Regarding Claim 8, Janssen fails to teach the processor is further to control the generator based on temperature measurements of the first thermocouple and the second thermocouple.
	Panescu teaches a first thermocouple (Fig. 17A, ref num 2310) and a second thermocouple (Fig. 17A. ref num 2332), in which the temperature is detected from (para 0394 “help detect temperature of tissue being treated”), in which the generator is controlled based on these temperature measurements (para 0147 “the processor…configured…to receive signals from each of the temperature-measurement devices…configured to adjust one or more treatment parameters based on [the temperature]”; para 0457 “temperature-measurement devices…send or transmit signals to…processor 46…determine temperature measurements”; para 0462 “an algorithm identifies which temperature-measurement device (e.g., thermocouple) is currently recording the highest temperature and selects that thermocouple to control the power delivery required”; para 0467 “the processor may generate an output configured to terminate energy delivery if the determined peak temperature is above a threshold”). The amount of temperature sensors selected is to balance the accuracy and coverage of the probe, as well as maximize the size constraints in order to optimize the treatment to the targeted areas (para 0410).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Janssen to include up to four temperature sensors that have four points of potential ablation perimeters in order to optimize the treatment area of the target tissue.

13.	Regarding Claim 10, Janssen teaches a non-transitory computer-readable medium including instructions, that when executed by one or more processors of a tumor ablation system to:
	a. monitor temperature of tissue surrounding a probe via a thermocouple (Fig. 12, ref num 2000, ref num 2012 “sensor”; para 0189 “sensor may be a temperature sensor. A temperature sensor provides for active temperature monitoring within the ablation zone”), the thermocouple to measure temperature at different points along a length of the probe (para 0189 “sensor may be a temperature sensor. A temperature sensor provides for active temperature monitoring within the ablation zone”; also refer to the base embodiment, Fig. 3A, ref num 330 “temperature sensor”, para 0145 “temperature sensor 330 (located close to tip) monitors tissue temperature”);
	b. receive input from a user indicating a desired ablation region (para 0187 “selected in conjunction with other parameters such as electrode surface area and ablation current to achieve select ablation volumes and tissue temperatures for specific applications”; para 0193 “return or stimulation electrode may be varied at the discretion of the user with a simple switching mechanism between the electrode and the ablation or stimulation energy sources”);
	d. monitor an impedance of the tissue between a first conductor and a second conductor of the probe (para 0209 “during, the procedure (Fig. 10), various parameters such as peak temperature 1473, power 1472, impedance, etc. …are read scaled, stored, and displayed”; para 0232 “upon completion of a procedure, the probe temperature and impedance is read”).
Janssen fails to teach (a) multiple thermocouples monitoring temperature; (c) determine a primary thermocouple by determining which of the multiple thermocouples is nearest an outer perimeter of the desired ablation region; (e) adjust an output current of a generator, wherein the generator produces an electrical alternating current to be conducted between the first conductor and the second conductor via tissue within the desired ablation region, the output current to: (e.1) decrease when the impedance increases; (e.2) decrease when a maximum distal temperature is reached; (e.3) stop when a thermal dose at the primary thermocouple reaches a target threshold; and (e.4) be based on a type of procedure being performed.
	It is well known to someone of ordinary skill in the art that according to Ohm’s Law, as impedance increases, current will decrease (see https://www.nde-ed.org/Physics/Electricity/ohmslaw.xhtml heading under “Impedance and Ohm’s Law”).  Therefore, any prior art that reads on the output of the generator is controlled to either decrease the current or the impedance increases would read on this specific limitation of the claim.
	Adi teaches a system that contains a first and second conductor (Fig. 1, ref nums 230 and 240, “first electrode” and “second electrode” respectively), a generator (Fig. 1, ref num 130), a thermocouple (Fig. 1, ref num 140 “temperature sensor”), and a processor (Fig. 1 ref num 120), in which the processor:
(e) adjust an output current of a generator (Para 0062 “processor 120 may measure a tissue’s impedance between the first and second electrode and modify (e.g. increase of decrease) an output voltage of RF generator, to comply with a required RF current pulse amplitude”; Para 0121 “processor 120 may be configured to calculate at least one physical property (e.g. electric impedance) of the treated tissue according to the measured current”; para 0089 “processor 120 may control RF generator 130 to adjust at least one parameter of the RF generator 130 configuration (e.g. output voltage) to comply with the parameters of the RF current pulse” parameters could be voltage, current, power, energy, resistance, impedance, see para 0014), wherein the generator produces an electrical alternating current to be conducted between the first conductor and the second conductor via tissue within the desired ablation region (Fig. 1, ref nums 230, 240 are the first and second conductors; para 0031 “conducting RF current pulses between a first and a second electrode, through a patient’s bodily tissue”; para 0037 “RF emission portion 220 may include a first electrode 230 having a first contact surface (area in contact with or in close proximity to tissue 40 to be treated), and a second electrode 240 having a second contact surface (area in contact with or in close proximity to tissue 40 to be treated )”), the output current to:
		(e.1) decrease when the impedance increases (Adi, see para 0062, 0089, 0121 and mapping above).
		(e.2) decrease when a maximum distal temperature is reached and (e.3) stop when a thermal dose at the primary thermocouple reaches a target threshold (para 0087-0088 “if the value of the at least one electric parameter (e.g. tissue impedance) is beyond a predefined range (e.g. below a predefined threshold) processor 120 may control RF generator 130 to not produce the at least one treatment RF current pulse…if the value of the at least one parameter is beyond a predefined range…temperature is beyond a predefined threshold…processor 120 may control RF generator to halt the production of the at least one treatment RF current pulse”).
	Janssen already mentions that the treatment protocol of its system is controlled through active feedback of the tissue, probe, and treatment (Janssen, para 0243).  Adi discusses how the embodiments of the system taught include a processor that actively controls the status of the generator based on measured parameters (Adi, para 0013) and that the treatment applied to the target tissue is a radiofrequency treatment (Adi, abstract).  Adi also mentions that the application of RF treatment requires monitoring of parameters at the point of contact with the device to tissue in order to ensure the most effective treatment and to minimize the damage in unwanted areas (Adi, para 0005).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Janssen and included the function in the processor that the current decreases with an increase in impedance, and that the current/treatment be stopped when the temperature measured reaches a predefined threshold in order to optimize the treatment and ensure minimal damage to the surrounding untargeted tissue.
	Adi also discusses that the processor (Adi, ref num 120) may control the status of the RF generator (Adi, para 0061).  However, Janssen-Adi fail to teach that the processor controls the output of the generator based on a type of a procedure being performed.
	Hoey teaches a system for ablation of analogous art (Fig. 1), in which the system comprises a probe (Fig. 1, ref num 26), a generator (Fig. 1, ref num 18), and a processor (Fig. 3, ref num 20 “microprocessor”).  The processor is configured to monitor temperature and impedance (Col. 11, lines 51-54, “thermocouples 80 communicate with temperature measurement circuit 76 over a line 82.  Circuit 76 in turn communicates with microprocessor 20 over a line 84”; Col. 12, lines 25-26, “the generator 18 will include an impedance measurement circuit 90 that communicates with microprocessor 20”).  The processor is also configured to control the output of the generator to decrease the current when the impedance increases (Col. 15, lines 28-30, “as the impedance rises, the VETAD 10 will reduce the amount of applied radio frequency power”; the VETAD 10 houses the generator and the microprocessor) and to stop the current when a thermal dose reaches a target threshold (Col. 17, lines 4-6, “the microprocessor 20 will terminate the application of radio frequency power if either the primary or any secondary temperature maximum is exceeded”), as well as control the output of the generator based on a type of procedure being performed (Col. 9, lines 6-7, “the operation of generator 8 is controlled by microprocessor 20”; Col. 16, lines 52-56 “parameters will be controlled based upon either operator inputted parameters such as tissue type and desired lesion size or upon the recognition by the microprocessor 20 of the particular type of surgical instrument”; also see Col. 16, lines 38-63).  Since Adi already suggests that the processor of its system is capable of controlling the status of the generator based on data (Adi, para 0061), then the processor in the system taught by Hoey produces the same predictable result of controlling the output of the generator based on specific data, such as the type of procedure being performed, which could pertain to the type of instrument or mode (see Hoey, Col. 16, lines 38-63).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Janssen-Adi to combine the functions of the processor as taught by Hoey in order to produce the same predictable result of controlling the output of the generator for the procedure and treatment desired. 
Panescu teaches (a) a second, third, and fourth thermocouple (para 0394 “one or more temperature sensors 2393, 2394 can be provide along one or more portions of the systems (e.g., along or near the distal electrode 2310…)”; Fig. 17A, 17B; para 0400 starts explaining “multiple temperature sensors”; para 0450 “temperature sensors associated with electrodes are less likely to be flooded by the irrigation fluid”; Fig. 18A, para 0410 “when four temperature-measurement devices are used, they may be spaced 90 degrees apart”); and (c) determine a primary thermocouple by determining which of the multiple thermocouples is nearest an outer perimeter of the desired ablation region (para 0400, “a medical instrument (e.g., ablation catheter) can include multiple temperature-measurement devices (e.g., thermocouples, thermistors, other temperature sensors) spaced axially at different locations along a distal portion of the medical instrument. The axial spacing advantageously facilitates measurement of a meaningful spatial temperature gradient. Each of the temperature-measurement devices may be isolated from each of the other temperature-measurement devices to provide independent temperature measurements”, by providing independent temperature measurements they may determine what areas are facilitating temperature for the desired energy delivery members).  The amount of temperature sensors selected is to balance the accuracy and coverage of the probe, as well as maximize the size constraints in order to optimize the treatment to the targeted areas (para 0410).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Janssen to include up to four temperature sensors that have four points of potential ablation perimeters in order to optimize the treatment area of the target tissue.

14.	Regarding Claim 11, Janssen teaches monitoring a temperature at a distal portion of the probe via a distal thermocouple (Fig. 12, ref num 2012, para 0189), and that the treatment may be controlled dependent on feedback from the probe temperature (para 0243 “a specific treatment protocol may be actively controlled according to the feedback such as the probe temperature, adjacent tissue temperature, tissue impedance”).
Janssen fails to explicitly teach wherein the output current is adjusted based on the temperature of the distal portion.
Adi teaches that when the temperature reaches a certain threshold, the current can be adjusted (para 0088 “If the value of the at least one parameter is beyond a predefined range (e.g. impedance is beyond a predefined safety range, temperature is beyond a predefined threshold, etc.) processor 120 may control RF generator to halt the production of the at least one treatment RF current pulse”).
Janssen already mentions that the treatment protocol of its system is controlled through active feedback of the tissue, probe, and treatment (Janssen, para 0243).  Adi discusses how the embodiments of the system taught include a processor that actively controls the status of the generator based on measured parameters (Adi, para 0013) and that the treatment applied to the target tissue is a radiofrequency treatment (Adi, abstract).  Adi also mentions that the application of RF treatment requires monitoring of parameters at the point of contact with the device to tissue in order to ensure the most effective treatment and to minimize the damage in unwanted areas (Adi, para 0005).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Janssen and included the function in the processor that the current changes dependent on the temperature, and that the current/treatment be stopped when the temperature measured reaches a predefined threshold in order to optimize the treatment and ensure minimal damage to the surrounding untargeted tissue.

15.	Regarding Claim 14, Janssen teaches the treatment may be controlled dependent on feedback from the probe temperature (para 0243 “a specific treatment protocol may be actively controlled according to the feedback such as the probe temperature, adjacent tissue temperature, tissue impedance”), but fails to teach specifically adjusting the output current of the generator is based on these parameters.
Adi teaches that when the temperature reaches a certain threshold, the current can be adjusted (para 0088 “If the value of the at least one parameter is beyond a predefined range (e.g. impedance is beyond a predefined safety range, temperature is beyond a predefined threshold, etc.) processor 120 may control RF generator to halt the production of the at least one treatment RF current pulse”).
Janssen already mentions that the treatment protocol of its system is controlled through active feedback of the tissue, probe, and treatment (Janssen, para 0243).  Adi discusses how the embodiments of the system taught include a processor that actively controls the status of the generator based on measured parameters (Adi, para 0013) and that the treatment applied to the target tissue is a radiofrequency treatment (Adi, abstract).  Adi also mentions that the application of RF treatment requires monitoring of parameters at the point of contact with the device to tissue in order to ensure the most effective treatment and to minimize the damage in unwanted areas (Adi, para 0005).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Janssen and included the function in the processor that the current changes dependent on the temperature, and that the current/treatment be stopped when the temperature measured reaches a predefined threshold in order to optimize the treatment and ensure minimal damage to the surrounding untargeted tissue.

16.	Claims 4-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Janssen, Adi, and Hoey, and further in view of Panescu and Podhajsky U.S. 2008/0015664 (herein referred to as “Podhajsky”).
17.	Regarding Claim 4, Janssen teaches the user interface may be used to specify system settings, anatomical landmarks, and customized for each practitioner in order to provide ongoing patient safety and procedure effectiveness (para 0235)
However, Janssen fails to explicitly teach the graphical user interface receives size input from a user to specify which of the first potential ablation perimeter, the second potential ablation perimeter, the third potential ablation perimeter, and the fourth potential ablation perimeter is to be used to define the desired ablation region.
Podhajsky teaches a graphical user interface (Fig. 20, ref num 304) receives size input from a user to specify which of the first potential ablation perimeter, the second potential ablation perimeter, the third potential ablation perimeter, and the fourth potential ablation perimeter is to be used to define the desired ablation region (para 0126 “Fig. 20 shows a generator 106 that has a touch screen 304…the user may vary the size of the target tissue volume 512 to be treated through various input devices…the input device 606 may have up and down arrows to vary the size of the desired target tissue volume…that displays the size of the target tissue volume and the desired treatment”).  This allows for the use to identify and adjust the size of the treatment area in order to optimize the treatment (para 0127).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Janssen, and included an interface that displays the size input of the potential ablation perimeters to aid in optimizing the treatment process.

18.	Regarding Claim 5, Janssen the display comprises a touchscreen, and wherein the size input is received via the touchscreen (Janssen, para 0190, Figs. 1 and 4, ref num 450; para 0235).  Panescu also teaches of a graphical user interface that contains a touchscreen display for displaying specific data and tissue information (Panescu, para 0306, fig. 1, ref num 44). 

19.	Regarding Claim 12, Janssen teaches that critical parameters are stored for display and analysis (para 0209), and that the practitioner selects from a touchscreen to treat a tumor (para 0181), but fails to teach the graphical user interface superimposes one or more of the potential ablation perimeters on an image of a tumor.
Panescu teaches that the graphical user interface output comprises one or more graphical images that indicate the determined orientation (para 0148, 0464), as well as an arrow to indicate the orientation (para 0492).  This images could also be mapping images (para 0592) which is generally indicative of a superimposed image.
Podhajsky teaches an imaging system (Fig. 300) that displays a surgical device in order to allow a surgeon to superimpose an image (para 0103 “Fig. 17, system 5000 further includes imaging system 300 configured and adapted to display a surgical device…as well as selected overlay 202…as mentioned above, library 202 is operatively coupled to imaging system 300 to allow a surgeon to superimpose overlays 202 or 508 on a monitor 304”; para 0064 “library 200 including a plurality of thermal profiles/overlays 202”; para 0100 “computer-simulated thermal overlays 508”; para 0105 “thermal overlays 202 or computer simulated thermal overlays 508 and the displayed image 510’ displayed. Each surgical device 104 may have a different thermal 202 image and therefore the thermal overlay 202 will portray a different treatment effect in surgical site 510”).  This aids in identifying the surgical site for better guidance of the surgeon for the procedure (para 0013).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system to include an imaging system for the superimposed image to be displayed for better guidance for the procedure.

20.	Regarding Claim 13, Janssen fails to teach the image is a magnetic resonance imaging scan.
Podhajsky teaches that the imaging system is an MRI device, therefore, displaying an MRI image (para 0065). This aids in identifying the surgical site for better guidance of the surgeon for the procedure (para 0013).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system to include an imaging system have an MRI image to be displayed for better guidance for the procedure.

21.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Janssen, Adi, and Hoey, and further in view of Panescu and Morris U.S. 2008/0125775 (herein referred to as “Morris”).	
22.	Regarding Claim 9, Janssen teaches fails to teach the processor is further to receive manual ablation input from a user to selectively override impedance-based control of the generator, wherein the manual ablation input specifies a time period to apply a target power level.
	Adi does teach that the processor (ref num 120) may override configurations in order to maintain the amplitude of the RF current pulses (para 0064).  However, Adi fails to teach that the processor receives manual ablation input from the user to override impedance-based control of the generator, wherein the manual ablation input specifies a time period to apply a target power level.
	Morris teaches a tissue treatment system (Fig. 54), in which the electrodes monitor the impedance and temperature of the tissue, so that the power be adjusted accordingly (para 0183).  The user may also override this system if desired (para 0183 “the impedance or temperature of the tissue, or of RF electrodes 314 and 316 is monitored, and the output power of energy source 320 adjusted accordingly.  The physician can, if desired override the closed or open loop system.”). The data that is input from the feedback system, which was overrided by the user, can include the ablation time and output (para 0184).  This allows for the user to precisely select the optimal time for the treatment to be executed (para 0185-0186).  Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to have modified Janssen to include a manual override to select the time of treatment for optimization of that treatment.

23.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Janssen and in view of Hoey and McGregor U.S. 2021/0236200 (earliest filing date, 07/05/2018; herein referred to as “McGregor”).
24.	Regarding Claim 15, Janssen teaches a system for tumor ablation, the system comprising:
	a. a first probe (Fig. 12, ref num 2000) comprising:
		a.1 a first set of thermocouples to measure temperature at different points along the first probe (Fig. 12, ref num 2012; para 0189 “a sensor 2012. The sensor may be a temperature sensor 2012”), and;
		a.2 a first conductor and a second conductor (Fig. 12, ref num 2004 and 2002);
	b. a second probe (Fig. 7A/7B, ref nums 701, 702)
	c. a generator to provide a first current output to the first probe (para 0243 “a specific treatment protocol may be actively controlled according to the feedback such as the probe temperature, adjacent tissue temperature, tissue impedance”) and;
	d. a processor to:
		d.1 monitor temperature measurements from the first set of thermocouples (para 0209 “during, the procedure (Fig. 10), various parameters such as peak temperature 1473, power 1472, impedance, etc. …are read scaled, stored, and displayed”; Fig. 12, ref num 2012);
		d.2 monitor a first impedance between the first conductor and the second conductor (para 0209 “during, the procedure (Fig. 10), various parameters such as peak temperature 1473, power 1472, impedance, etc. …are read scaled, stored, and displayed”; para 0232 “upon completion of a procedure, the probe temperature and impedance is read”), 
		d.3 adjust the first current output of the generator based on the first impedance and the temperature measurements (para 0209 “during, the procedure (Fig. 10), various parameters such as peak temperature 1473, power 1472, impedance, etc. …are read scaled, stored, and displayed”; para 0232 “upon completion of a procedure, the probe temperature and impedance is read”).
	In another embodiment of Janssen, it is taught that there is a multi-probe system (see Figs. 7A/7B, ref nums 701 and 702), in which deliver current to a target tissue (para 0166-0167).  
	However, Janssen fails to teach:
b. a second probe comprising:
		b.1 a second set of thermocouples to measure temperature at different points along the second probe, and
		b.2 a third conductor and a fourth conductor;
	c. a generator to provide a second current output to the second probe
	d. a processor to:
		d.1 monitor temperature measurements from the second set of thermocouples;
		d.2 monitor a second impedance between the third conductor and the fourth conductor; and
		d.3 adjust the second current output of the generator based on the second impedance and a type of procedure being performed.
Janssen does discuss that the output of the generator is adjusted (para 0209, 0232)  However, Janssen fails to teach that the current output of the generator is adjusted based on a type of a procedure being performed.
	Hoey teaches a system for ablation of analogous art (Fig. 1), in which the system comprises a probe (Fig. 1, ref num 26), a generator (Fig. 1, ref num 18), and a processor (Fig. 3, ref num 20 “microprocessor”).  The processor is configured to monitor temperature and impedance (Col. 11, lines 51-54, “thermocouples 80 communicate with temperature measurement circuit 76 over a line 82.  Circuit 76 in turn communicates with microprocessor 20 over a line 84”; Col. 12, lines 25-26, “the generator 18 will include an impedance measurement circuit 90 that communicates with microprocessor 20”).  The processor is also configured to control the output of the generator to decrease the current when the impedance increases (Col. 15, lines 28-30, “as the impedance rises, the VETAD 10 will reduce the amount of applied radio frequency power”; the VETAD 10 houses the generator and the microprocessor) and to stop the current when a thermal dose reaches a target threshold (Col. 17, lines 4-6, “the microprocessor 20 will terminate the application of radio frequency power if either the primary or any secondary temperature maximum is exceeded”), as well as control the output of the generator based on a type of procedure being performed (Col. 9, lines 6-7, “the operation of generator 8 is controlled by microprocessor 20”; Col. 16, lines 52-56 “parameters will be controlled based upon either operator inputted parameters such as tissue type and desired lesion size or upon the recognition by the microprocessor 20 of the particular type of surgical instrument”; also see Col. 16, lines 38-63).  Since Janssen already suggests that the current of its system is capable of being adjusted (Janssen, para 0209, 0232), then the processor in the system taught by Hoey produces the same predictable result of controlling the output of the generator based on specific data, such as the type of procedure being performed, which could pertain to the type of instrument or mode (see Hoey, Col. 16, lines 38-63).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Janssen to combine the functions of the processor as taught by Hoey in order to produce the same predictable result of controlling the output of the generator for the procedure and treatment desired. 
	McGregor teaches an ablation system (para 0016) which comprises of a first probe (Fig. 1, ref num 107); and
b. a second probe (Fig. 1, ref num 107, para 0030 “the ablation system 100 may include any suitable number of probes 107, including one probe up to four probes and more”) comprising:
		b.1 a second set of thermocouples to measure temperature at different points along the second probe (Fig. 3, ref num 402, para 0046 “distal tip region 190 of the probe assembly 106 is illustrated.  As shown, the distal tip region 190 includes one or more temperature sensing elements 402 which are operable to measure the temperature at and proximate to the one or more energy delivery devices 192”), and
		b.2 a third conductor and a fourth conductor (the probe assembly cable 170 may include one or more conductors depending on the specific configuration of the probe assembly 106.  For example, in one embodiment, the probe assembly cable 170 may include five conductors allowing probe assembly cable 170 to transmit RF current from the generator 102 to the one or more energy delivery devices 192 as well as connect the multiple temperature sensing devices to the generator”);
	c. a generator to provide a second current output to the second probe (Fig. 6, ref num 107, ref num 102, ref num 109, it is shown the distinct paths that each probe has to the generator to receive RF current, power, or voltage, see para 0059).
	d. a processor (ref num 120 and 200) to:
		d.1 monitor temperature measurements from the second set of thermocouples (para 0036 “the processor 200 may be configured to receive one or more signals from the sensors 208, 210…when implemented by the processor(s) 200, configure the controller 120 to perform the various functions”, para 0038 “the controller 120 may receive temperature measurements from one or more of the plurality of probes 107”; therefore, if the processor configures the controller to perform the function of monitoring the temperature, and reads on the claim language);
		d.2 monitor a second impedance between the third conductor and the fourth conductor (para 0053 “the controller 120 may receive impedance measurements from one or more of the stylets, the introducer tubes, and/or the probes”; para 0065 “positioning the probes 107, and more specifically the energy delivery divides 192, within the patient’s body, may be assisted by various means…impedance monitoring and tactile feedback”); and
		d.3 adjust the second current output of the generator based on the second impedance (para 0015 “limiting power, voltage, or current supplied by the generator to one or more of the probes”; Para 0045 “feedback from the generator 102 may automatically adjust the exposed area of the energy delivery device 192 in response to a given measurement such as impedance or temperature). Since, Janssen teaches a multi-probe arrangement, one or ordinary skill in the art would reasonably apply the processors function of adjusting the current output based on the impedance reading to both of the probes in the system in order to optimize the efficiency of the procedure.  It is also known that the feedback system aids the user in placing the probes in the proper location within the patient’s body for treatment (McGregor, para 0056).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Janssen to include a multi-probe system that included a feedback system to aid the user in adjusting the desired parameters for the treatment.

25.	Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Janssen, Hoey, and McGregor, and in view of Adi.
26.	Regarding Claim 16, Janssen teaches that the processor does have a feedback response based on measured tissue parameters (para 0243 “a specific treatment protocol may be actively controlled according to the feedback such as the probe temperature, adjacent tissue temperature, tissue impedance”).  Janssen also teaches a multi-probe system (Figs. 7A and 7B). However, Janssen fails to teach specifically fails to teach:
(a) the first current output is decreased when the first impedance increases, and 
(b) the second current output is decreased when the second impedance increases.
It is well known to someone of ordinary skill in the art that according to Ohm’s Law, as impedance increases, current will decrease (see https://www.nde-ed.org/Physics/Electricity/ohmslaw.xhtml heading under “Impedance and Ohm’s Law”).  Therefore, any prior art that reads on the output of the generator is controlled to either decrease the current or the impedance increases would read on this specific limitation of the claim.
Adi teaches that the processor (Fig. 1, ref num 120) controls the output of the generator to decrease the first current when the impedance increases (Para 0062 “processor 120 may measure a tissue’s impedance between the first and second electrode and modify (e.g. increase of decrease) an output voltage of RF generator, to comply with a required RF current pulse amplitude”; para 0121 “processor 120 may be configured to calculate at least one physical property (e.g. electric impedance) of the treated tissue according to the measured current”; para 0089 “processor 120 may control RF generator 130 to adjust at least one parameter of the RF generator 130 configuration (e.g. output voltage) to comply with the parameters of the RF current pulse” parameters could be voltage, current, power, energy, resistance, impedance, see para 0014).  
Since, Janssen teaches a multi-probe arrangement, one or ordinary skill in the art would reasonably apply the processors function of adjusting the current output based on the impedance reading to both of the probes in the system in order to optimize the efficiency of the procedure.  Janssen also teaches that the treatment protocol of its system is controlled through active feedback of the tissue, probe, and treatment (Janssen, para 0243).  Adi discusses how the embodiments of the system taught include a processor that actively controls the status of the generator based on measured parameters (Adi, para 0013) and that the treatment applied to the target tissue is a radiofrequency treatment (Adi, abstract).  Adi also mentions that the application of RF treatment requires monitoring of parameters at the point of contact with the device to tissue in order to ensure the most effective treatment and to minimize the damage in unwanted areas (Adi, para 0005).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Janssen and included the function in the processor that the current decreases with an increase in impedance, and that the current/treatment be stopped when the temperature measured reaches a predefined threshold in order to optimize the treatment and ensure minimal damage to the surrounding untargeted tissue.

27.	Regarding Claim 17, Janssen teaches that the processor does have a feedback response based on measured tissue parameters (para 0243 “a specific treatment protocol may be actively controlled according to the feedback such as the probe temperature, adjacent tissue temperature, tissue impedance”).  Janssen also teaches a multi-probe system (Figs. 7A and 7B). However, Janssen fails to teach specifically fails to teach:
the first current output is decreased when the first impedance increases and when the second impedance increases.
It is well known to someone of ordinary skill in the art that according to Ohm’s Law, as impedance increases, current will decrease (see https://www.nde-ed.org/Physics/Electricity/ohmslaw.xhtml heading under “Impedance and Ohm’s Law”).  Therefore, any prior art that reads on the output of the generator is controlled to either decrease the current or the impedance increases would read on this specific limitation of the claim.
Adi teaches that the processor (Fig. 1, ref num 120) controls the output of the generator to decrease the first current when the impedance increases (Para 0062 “processor 120 may measure a tissue’s impedance between the first and second electrode and modify (e.g. increase of decrease) an output voltage of RF generator, to comply with a required RF current pulse amplitude”; para 0121 “processor 120 may be configured to calculate at least one physical property (e.g. electric impedance) of the treated tissue according to the measured current”; para 0089 “processor 120 may control RF generator 130 to adjust at least one parameter of the RF generator 130 configuration (e.g. output voltage) to comply with the parameters of the RF current pulse” parameters could be voltage, current, power, energy, resistance, impedance, see para 0014).  
Since, Janssen teaches a multi-probe arrangement, one or ordinary skill in the art would reasonably apply the processors function of adjusting the current output based on the impedance reading to both of the probes in the system in order to optimize the efficiency of the procedure.  Janssen also teaches that the treatment protocol of its system is controlled through active feedback of the tissue, probe, and treatment (Janssen, para 0243).  Adi discusses how the embodiments of the system taught include a processor that actively controls the status of the generator based on measured parameters (Adi, para 0013) and that the treatment applied to the target tissue is a radiofrequency treatment (Adi, abstract).  Adi also mentions that the application of RF treatment requires monitoring of parameters at the point of contact with the device to tissue in order to ensure the most effective treatment and to minimize the damage in unwanted areas (Adi, para 0005).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Janssen and included the function in the processor that the current decreases with an increase in impedance, and that the current/treatment be stopped when the temperature measured reaches a predefined threshold in order to optimize the treatment and ensure minimal damage to the surrounding untargeted tissue.

28.	Regarding Claim 18, Janssen teaches the monitoring of impedance between conductors (para 0209 “during, the procedure (Fig. 10), various parameters such as peak temperature 1473, power 1472, impedance, etc. …are read scaled, stored, and displayed”; para 0232 “upon completion of a procedure, the probe temperature and impedance is read”).  However, Janssen fails to teach the processor is further configured to monitor a third impedance between the first conductor and the third conductor.
	McGregor teaches a multi-probe assembly, in which the probe the probes can contain multiple conductors on each of them, as well as monitoring the impedance both between the conductors and the multi-probe system (para 0044, “assembly cable 170 may include one or more conductors depending on the specific configuration of the probe assembly 106.  For example, in one embodiment, the probe assembly cable 170 may include five conductors allowing probe assembly cable 170 to transmit RF current from the generator 102 to the one or more energy delivery devices 192 as well as connect the multiple temperature sensing devices to the generator”; para 0053 “the controller 120 may receive impedance measurements from one or more of the stylets, the introducer tubes, and/or the probes”; para 0065 “positioning the probes 107, and more specifically the energy delivery divides 192, within the patient’s body, may be assisted by various means…impedance monitoring and tactile feedback”).  Since, Janssen teaches a multi-probe arrangement, one or ordinary skill in the art would reasonably apply the processors function of adjusting the current output based on the impedance reading to both of the probes in the system in order to optimize the efficiency of the procedure.  It is also known that the feedback system aids the user in placing the probes in the proper location within the patient’s body for treatment (McGregor, para 0056).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Janssen to include a multi-probe system that included a feedback system to aid the user in adjusting the desired parameters for the treatment.

29.	Regarding Claim 19, Janssen teaches that the processor does have a feedback response based on measured tissue parameters (para 0243 “a specific treatment protocol may be actively controlled according to the feedback such as the probe temperature, adjacent tissue temperature, tissue impedance”).  Janssen also teaches a multi-probe system (Figs. 7A and 7B). However, Janssen fails to teach specifically fails to teach:
teaches the first current output and the second current output are decreased when the third impedance increases.
It is well known to someone of ordinary skill in the art that according to Ohm’s Law, as impedance increases, current will decrease (see https://www.nde-ed.org/Physics/Electricity/ohmslaw.xhtml heading under “Impedance and Ohm’s Law”).  Therefore, any prior art that reads on the output of the generator is controlled to either decrease the current or the impedance increases would read on this specific limitation of the claim.
Adi teaches that the processor (Fig. 1, ref num 120) controls the output of the generator to decrease the first current when the impedance increases (Para 0062 “processor 120 may measure a tissue’s impedance between the first and second electrode and modify (e.g. increase of decrease) an output voltage of RF generator, to comply with a required RF current pulse amplitude”; para 0121 “processor 120 may be configured to calculate at least one physical property (e.g. electric impedance) of the treated tissue according to the measured current”; para 0089 “processor 120 may control RF generator 130 to adjust at least one parameter of the RF generator 130 configuration (e.g. output voltage) to comply with the parameters of the RF current pulse” parameters could be voltage, current, power, energy, resistance, impedance, see para 0014).  
Since, Janssen teaches a multi-probe arrangement, one or ordinary skill in the art would reasonably apply the processors function of adjusting the current output based on the impedance reading to both of the probes in the system in order to optimize the efficiency of the procedure.  Janssen also teaches that the treatment protocol of its system is controlled through active feedback of the tissue, probe, and treatment (Janssen, para 0243).  Adi discusses how the embodiments of the system taught include a processor that actively controls the status of the generator based on measured parameters (Adi, para 0013) and that the treatment applied to the target tissue is a radiofrequency treatment (Adi, abstract).  Adi also mentions that the application of RF treatment requires monitoring of parameters at the point of contact with the device to tissue in order to ensure the most effective treatment and to minimize the damage in unwanted areas (Adi, para 0005).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Janssen and included the function in the processor that the current decreases with an increase in impedance, and that the current/treatment be stopped when the temperature measured reaches a predefined threshold in order to optimize the treatment and ensure minimal damage to the surrounding untargeted tissue.

30.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Janssen, Hoey, and McGregor, and in view of Steven U.S. 2014/0257046 (herein referred to as “Steven”) and Suel U.S. 2020/0087 (earliest filing date, 07/20/2018; herein referred to as “Suel”).	
31.	Regarding Claim 20, Janssen fails to teach the generator comprises:
		a.1 a first port and a second port to couple with the first probe and the second probe; and
		a.2 a first indicator light associated with the first port, and a second indicator light associated with the second port;
	b. the first probe further comprises a third indicator light; and
	c. the second probe further comprises a fourth indicator light;
	d. wherein the processor is further to:
		d.1 cause a color of the third indicator light to match the first indicator light when the first probe is coupled to the first;
		d.2 cause the color of the third indicator light to match the second indicator light when the first probe is coupled to the second port;
		d.3 cause a color of the fourth indicator light to match the first indicator light when the second probe is coupled to the first port; and 
d.4 cause the color of the fourth indicator light to match the second indicator light when the second probe is coupled to the second port.
Steven teaches:
a. the generator (Fig. 1, Fig. 2A-2E, ref num 100 and 102) comprises: 
		a.1 a first port and a second port (Fig. 2A, ref num 110 and 106) to couple with the first probe and the second probe (Fig. 2A-2E, ref nums 116 and 132), and
		a.2 a first indicator light associated with the first port, and a second indicator light associated with the second port (para 0007, “the first and the second signal each include light emission and differ from one another with respect to one or more of color, brightness, and time-dependence of the respective light emission. Individual light sources can be provided for each of the ports for generating the signals”); 
	b. the first probe further comprises a third indicator light (Claim 16 “first signal comprises light of a first predetermined color and a component of the probe is configured to emit light of substantially the first predetermined color”); and
	c. the second probe further comprises a fourth indicator light (Claim 17, “the second signal comprises light of a second predetermined color and a component of the probe is configured to emit light of substantially the second predetermined color”),
	d. wherein the processor (Fig. 2A-2E, ref num 126) is further to:
		d.1 cause a color of the third indicator light to match the first indicator light when the first probe is coupled to the first port (para 0022, “the light-emitting element included with the probe connector emits light of a color matching that of the signal of availability”).
		d.2 cause the color of the third indicator light to match the second indicator light when the first probe is coupled to the second port (para 0007 “first signal can provide light of a predetermined color and the probe or the probe connector can be configured to emit light of substantially the same color as that of the first signal”);
		d.3 cause a color of the fourth indicator light to match the first indicator light when the second probe is coupled to the first port, and (d.4) cause the color of the fourth indicator light to match the second indicator light when the second probe is coupled to the second port (see Claims 13-18; it is taught that the signals of the lights correspond to the port and the probe that is connected.  There is also a teaching of the proximity of the probe to the ports that changes as the proximity is measured, para 0022, 0026-0027).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Janssen in order to include indicators of the port to the probe so that the user collects the data for treatment to know which probe is collected where.
	Steven fails to teach colors that indicate which probe is connected to which port.
	However, Suel teaches an engagement system that contains a multi color light display (ref num 342), in which a specific color may indicate a connection between a probe and the light display (para 0031).  This helps the user identify the probes connection to the system in order to provided further guided action (para 0031).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Janssen in order to include specific colors to indicate the port to probe connection of the system in order to provide the user with the information for proper adjustment to the system for the procedure.

Conclusion
32.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
33.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L SHOULDERS whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L SHOULDERS/Examiner, Art Unit 3794